EXHIBIT 10.1

 

[g58191kgi001.jpg]

Short-Term Incentive Plan (STI Plan)

Terms and Conditions

 

 


COMPENSATION PHILOSOPHY


 

Cubist’s compensation philosophy is to attract, motivate, retain and reward
employees with base pay, short-term and long-term incentives, and benefits that
competitively target the market.  Cubist’s compensation programs provide
employees with the opportunity to earn increased compensation – based on
Cubist’s and the employee’s achievement of pre-established performance targets.

 


PLAN OVERVIEW


 

Cubist’s Short-Term Incentive Plan (“STI Plan”) is a bonus plan for all Cubist
employees (“Participants”) which is designed to reward them for their roles in
the achievement of Cubist’s annual goals, as established by the Company (“Annual
Goals”).  STI Plan awards (“Plan Awards”) are determined on an annual basis,
based on whether and to what extent Cubist achieves its Annual Goals and each
Participant achieves the Participant’s individual goals for the relevant
calendar year (the “Performance Period”).

 


PLAN OBJECTIVE


 

The intent of the STI Plan is to provide highly competitive total cash
compensation through an annual variable pay program that reflects Cubist’s
performance and the Participant’s performance against goals and objectives.  The
STI Plan is an important variable component of the total compensation package
for all employees.

 


ELIGIBILITY


 

All employees of Cubist are eligible to participate in the STI Plan. 
Participation in the STI Plan in one year does not automatically guarantee
participation in a future year.  Compliance with all Cubist policies, guidelines
and all applicable laws is a prerequisite to receiving Plan Award. A
determination that an employee is not eligible to receive a Plan Award due to
his or her failure to demonstrate compliant behavior may be made by the CEO and
Chief Compliance Officer.

 

Performance Periods

 

Each calendar year, beginning on January 1 of each year, constitutes a separate
Performance Period.

 


CORPORATE GOALS


 

Prior to the beginning of each Performance Period, the Company will establish
corporate goals and weightings for each of such goals. Cubist needs to achieve
at least 70% of its overall annual corporate goals and 90% of its annual net
U.S. Cubicin revenue goal for any Participant to be eligible for a Plan Award.
For 2009, company achievement of corporate goals will be capped at a 200%
payout.  In addition to achievement of annual corporate goals, Plan Awards are
also determined on the basis of individual performance and achievement of
objectives.

 

INDIVIDUAL OBJECTIVES

 

As part of Cubist’s annual (or in the case of Participants who join the Company
after the commencement of a Performance Period, ongoing) goal setting process,
each Participant should propose individual objectives for his or her manager’s
approval. Each Participant will be measured by his or her manager against these
objectives, and the manager shall make a recommendation to the CEO as to whether
the Participant should receive a Plan Award, and, if so, the amount of such Plan
Award (assuming Cubist’s annual corporate goals have been achieved to the
requisite level noted above).

 

--------------------------------------------------------------------------------


 

[g58191kgi001.jpg]

Short-Term Incentive Plan (STI Plan)

Terms and Conditions

 

 

FUNDING

 

After the end of each Performance Period, the CEO shall determine the aggregate
amount available for Plan Awards (if any) based on the Company’s performance
relative to the annual corporate goals (the “Pool”).  The Pool will be funded
based on the Company’s performance against corporate goals.  Assuming the
Company has achieved the requisite performance level, the CEO shall then
determine the award and amount of any Plan Awards to Participants in accordance
with the STI Target Percentages noted below; provided that the Compensation
Committee of the Company’s Board of Directors shall make such determinations
with respect to the CEO’s bonus and shall approve the CEO’s recommendations with
respect to the bonuses of Section 16 officers.

 


CALCULATING THE AMOUNT OF ANY TARGET AWARD


 

Each Participant is eligible for Plan Awards at a target percentage of salary
(“Target Percentage”) as listed in Figure 1 below. The “Target Award” is the
Participant’s target percentage, which is based upon the Participant’s
eligibility group as of the end of the Performance Period, multiplied by the
salary that the Participant earned during the Performance Period. The Target
Award will be pro-rated based on the portion of the performance period worked by
the Participant if the Participant (a) commenced employment with Cubist after
the commencement of the Performance Period, (b) worked part-time during the
Performance Period, or (c) took a leave of absence during the Performance
Period.  Examples of calculations are included in Figure 2 below.

 

FIGURE 1: TARGET PERCENTAGE BY LEVEL

 

Eligibility Group

 

2009 Target
Percentage (as %
of salary)

 

CEO

 

80

%

Chief Financial Officer

 

50

%

Executive Vice President

 

50

%

Senior Vice President

 

40

%

Vice President, Sales & Marketing

 

40

%

Vice President

 

35

%

Executive Director

 

25

%

Senior Director, National Sales

 

35

%

Senior Director

 

26

%

Director

 

22.5

%

Senior Manager/ equivalent individual contributor

 

16

%

Manager/ equivalent individual contributor

 

12

%

Scientific Employee

 

8.5

%

Administrative Employee

 

6

%

 

Figure 2: Target Award Calculation Examples

 

Level

 

Full-time or
Part-Time

 

Base Salary

 

Target
Percentage

 

Pro-Ration
Factor

 

Target Award

 

Manager

 

Part Time (20 hours/wk)

 

$

75,000

 

12

%

50

%

($75,000 x 12% x 50%)=
$4,500

 

Senior Manager

 

Full Time

 

$

90,000

 

16

%

100

%

($90,000 x 16% x 100%)=
$14,400

 

 

--------------------------------------------------------------------------------


 

[g58191kgi001.jpg]

Short-Term Incentive Plan (STI Plan)

Terms and Conditions

 

 


CALCULATING ACTUAL AWARDS

A Participant’s Actual Award is calculated in two portions, which are then added
to form the Plan Award.  The first portion is tied to the Company’s performance
against corporate goals while the second portion is tied to the Participant’s
performance against individual goals as assessed by the Participant’s Manager. 
As the Participant’s level of responsibility in the organization increases, the
portion tied to Company results increases and the portion tied to individual
results decreases, as listed in Figure 3 below.  Actual Plan Awards are subject
to approval by the CEO.  In addition, Actual Plan Awards for Section 16
officers, including the CEO, are subject to approval by the Compensation
Committee.

 

Calculation of portion tied to Company results:

The Participant’s Target Award is multiplied by the portion (percentage) tied to
Company results as listed in Figure 3 for the Participant’s eligibility group. 
That number is then multiplied by Cubist’s achievement against annual corporate
goals.

 

Calculation of portion tied to individual results:

The Participant’s Target Award is multiplied by the portion (percentage) tied to
individual results as listed in Figure 3 for the participant’s eligibility
group.  That number is then multiplied by the percentage of individual goals met
by the Participant as assessed by the Participant’s Manager.

 

Calculation of Actual Plan Award:

The Plan Award is the sum of the portion tied to company results and the portion
tied to individual results.

 

FIGURE 3: PORTIONS TIED TO COMPANY AND INDIVIDUAL RESULTS

 

Eligibility Group

 

2009 Portion Tied
to Company
Results

 

2009 Portion Tied
to Individual
Results

 

CEO

 

100

%

Board discretion

 

Chief Financial Officer

 

80

%

20

%

Executive Vice President

 

80

%

20

%

Senior Vice President

 

65

%

35

%

Vice President, Sales & Marketing

 

50

%

50

%

Vice President

 

50

%

50

%

Executive Director

 

40

%

60

%

Senior Director, National Sales

 

40

%

60

%

Senior Director

 

40

%

60

%

Director

 

30

%

70

%

Senior Manager/ equivalent individual contributor

 

30

%

70

%

Manager/ equivalent individual contributor

 

30

%

70

%

Scientific Employee

 

30

%

70

%

Administrative Employee

 

30

%

70

%

 

FIGURE 4: ACTUAL STI PLAN AWARD CALCULATION EXAMPLES

 

Level

 

Target
Award from
Figure 2

 

Company
Results

 

Individual
Results

 

Portion tied to
Company Results

 

Portion tied to
Individual Results

 

Actual STI Plan
Award

 

Manager

 

$

4,500

 

100% of target

 

100% of goals  met

 

$4,500 x 30% x
100% = $1,350

 

$4,500 x 70% x 100% of goals = $3,150

 

$1,350 + $3,150 = $4,500

 

Senior Manager

 

$

14,400

 

125% of target

 

100% of goals  met

 

$14,400 x 30% x
125% = $5,400

 

$14,400 x 70% x 100% of goal = $10,080

 

$5,400 + $10,080 = $15,480

 

 

--------------------------------------------------------------------------------


 

[g58191kgi001.jpg]

Short-Term Incentive Plan (STI Plan)

Terms and Conditions

 

 

EMPLOYMENT CHANGES

 

·                  New Hires:

If a Participant is hired on or before September 30th of a Performance Period,
his or her award will be pro-rated to reflect the portion of the year actually
worked with Cubist, subject to the pro-ration guidelines as described below.  If
a Participant is hired after September 30th of a Performance Period, he or she
will not be eligible for an award for the current Performance Period.

 

·                  Leave of absence:

·                  If a Participant is on an approved leave of absence for
greater than 7 business days, the Participant’s Plan Award, if any, will be
prorated for the number of days the employee was active at worked during the
Performance Period.

 

·                  Part-time:

·                  If a Participant is not a full-time employee, the
Participant’s Plan Award, if any, shall be pro-rated based on the Participant’s
regular scheduled work hours or percentage of time worked. If a Participant has
a change in regular scheduled work hours during a Performance Period, the
Participant’s Plan Award shall be pro-rated in accordance with the pro rata
guidelines below.

 

·                  Pro-rata Guidelines:

·                  All pro-rata adjustments occur on a per day basis

 

·                  Departure or Termination:

·                  If a Participant’s employment terminates prior to the end of
a Performance Period, the Participant shall not be entitled to a Plan Award
unless such termination is as a result of Participant’s death or retirement, or
a Participant becomes disabled, in which case the Participant, or the
Participant’s estate (as the case may be) shall be eligible for a pro-rated Plan
Award payable on the standard payment date for the Performance Period (as
opposed to an earlier date).

·                  If a Participant’s employment terminates after the completion
of the Performance Period but prior to the date that Plan Award payments are
made (the “Payment Date”), a Participant shall be eligible for a Plan Award,
unless such termination is as a result of a termination for cause or misconduct.

 

PLAN AWARD PAYOUT PROCESS

 

Plan Awards are paid out following the end of the Performance Period and after
the measurement of Cubist’s achievement of annual corporate goals has been
completed.  Plan Awards will generally be paid out in the first quarter
following the end of the relevant Performance Period. Applicable taxes and other
withholdings will be deducted from the Plan Award, as appropriate for each
jurisdiction. In the United States, individual contributions to the 401(k) Plan
as well as applicable taxes will be deducted from the award payment.

 

GLOSSARY OF KEY TERMS

 

Payment Date: the date that payments, if any, will be made to Participants under
the STI Plan

 

Performance Period:  the twelve month period beginning on January 1 of each
calendar year

 

Target Award:  the Participant’s Target Percentage multiplied by his or her base
salary for the Performance Period

 

Target Percentage: the maximum amount of a Participant’s Plan Award eligibility
expressed as a percentage of such Participant’s base salary

 

--------------------------------------------------------------------------------


 

[g58191kgi001.jpg]

Short-Term Incentive Plan (STI Plan)

Terms and Conditions

 

 

All payouts under the Plan are subject to the review and approval of the
Company’s Board of Directors. Notwithstanding anything else in this Plan to the
contrary, the Board retains the discretion to reduce, increase or eliminate the
funding for this plan in accordance with the Board’s assessment of corporate
goal achievement.

 

The Company reserves the right to amend or discontinue the Plan at any time
without prior notice. In no event does this STI Plan alter the
“employment-at-will” relationship between Cubist and its employees. Cubist and
its employees are free to terminate the employment relationship at any time,
without cause or notice.

 

--------------------------------------------------------------------------------